Pannell, Judge.
The trial judge, in a case involving the condemnation of an automobile which was allegedly used by the alleged owner for the illegal transportation of whiskey, directed a verdict against the alleged owner who intervened in the condemnation proceedings. Whether or not certain evidence admitted upon the trial was illegally obtained by an unlawful search and seizure, it is not necessary to decide; nolis it necessary to decide whether the reason given by the trial judge for the direction of the verdict was a correct one, this for the reason that the owner admitted the illegal transportation of the whiskey in the automobile on the occasion in question, and the direction of a verdict was correct. Code § 58-207 as amended by the Act of 1946 (Ga. L. 1946, p. 96).

Judgment affirmed.


Felton, C. J., and Frankum, J., concur.